ORDER.
The above cause coming on to be heard upon the record, the briefs of the parties and the arguments of counsel in open court, and it appearing that the findings of fact and conclusions of law of the District Court are clearly supported by the weight of the evidence, and the court being duly advised,
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons stated in the findings of fact, and conclusions of law, and on the opinion of Judge O’Sullivan, reported in 164 F.Supp. 421.